Citation Nr: 0302883	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  02-12 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a back disability.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from July 1972 to July 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania (PA), that denied the 
veteran's claim of entitlement to service connection for a 
back disability on the ground that new and material evidence 
had not been submitted sufficient to reopen this claim.

The Board notes that, because the veteran reasonably raised 
the issue of whether new and material evidence had been 
submitted sufficient to reopen his claim of entitlement to 
service connection for a right ankle disability in a notice 
of disagreement filed in December 2001, this issue is 
referred back to the RO for appropriate action.


FINDINGS OF FACT

1.	In a December 1979 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
back disability on the merits. 

2.	Evidence added to the record since the December 1979 
rating decision is neither cumulative nor redundant and it 
bears directly and substantially upon the specific matters 
now under consideration so that, when considered with all 
of the evidence of record, it is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim of entitlement to service connection 
for a back disability.


CONCLUSIONS OF LAW

1.	The December 1979 rating decision, which denied 
entitlement to service connection for a back disability, 
is a final decision.  38 U.S.C.A. §  7105 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).

2.	Evidence associated with the claims file subsequent to the 
December 1979 rating decision, which denied entitlement to 
service connection for a back disability, is new and 
material, and this claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted law (the Veterans 
Claims Assistance Act of 2000, hereinafter "the VCAA") and 
its implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  These regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).

The Board notes that the regulations implementing the VCAA 
include a revision of 38 C.F.R. § 3.156, but points out that 
the revised version of 38 C.F.R. § 3.156(a) is only 
applicable to claims filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  As noted below, 
the veteran's application to reopen his claim of entitlement 
to service connection for a back disability was filed prior 
to this date, and as such, the version of 38 C.F.R. 
§ 3.156(a) in effect prior to August 29, 2001, is for 
application.

That notwithstanding, the regulations implementing the VCAA 
do not otherwise create an exception to the applicability 
dates with respect to VA notification in cases of requests to 
reopen a finally decided claim.  66 Fed. Reg. 45,620.  Hence, 
it is well to observe that the VCAA and its implementing 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, which does apply to the veteran's 
application to reopen the claim of entitlement to service 
connection.  38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159 (2002).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and medical evidence 
necessary to substantiate his request to reopen his claim of 
entitlement to service connection for a back disability.  The 
veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
October 2001 rating decision, and by information contained in 
a letter from the RO in March 2002 and in a statement of the 
case issued in June 2002.  The October 2001 rating decision 
explained that new and material evidence was required to 
reopen the veteran's claim, discussed what constituted new 
and material evidence, and concluded that the veteran had not 
submitted new and material evidence because none of the 
submitted evidence showed that his back disability had been 
incurred in or aggravated by service or that there had been 
continuity of treatment since discharge.  In a letter issued 
by the RO in March 2002, the veteran and his representative 
were notified of the evidence required to establish service 
connection for a back disability and what constituted new and 
material evidence sufficient to reopen this claim.  
Additionally, the veteran and his representative were asked 
by the RO in this letter to identify any additional private 
treatment records supporting the veteran's request to reopen 
his claim and to assist VA in obtaining previously identified 
private treatment records.  The June 2002 statement of the 
case informed the veteran of VA's duty to assist in 
developing evidence sufficient to reopen his claim, outlined 
the principles relating to service connection (including 
chronicity of symptoms, continuity of treatment, pre-service 
disabilities noted in service, and post-service initial 
diagnosis of disease), and defined what constituted new and 
material evidence.  The RO concluded in the statement of the 
case that, although new evidence had been submitted on the 
veteran's request to reopen his claim, this evidence was not 
material because it did not establish a medical nexus between 
the veteran's back disability and service.  

VA also attempted to inform the veteran of what information 
and evidence he was to provide to VA and what information and 
evidence VA would attempt to obtain on his behalf.  In a 
letter issued by the RO in August 2001, the veteran was 
informed that his VA outpatient treatment records had been 
requested from the VA Medical Center, Lebanon, PA 
(hereinafter, "VAMC Lebanon").  In November 2001, the RO 
received releases signed by the veteran in order to obtain 
certain identified private treatment records.  A VA Form 119 
"Report of Contact" dated December 7, 2001, was included in 
the veteran's claims folder and noted that the veteran was 
contacted by the RO and verbally confirmed that he had 
received the October 2001 rating decision.  The RO informed 
the veteran and his representative by letter dated in March 
2002 that it had requested certain identified private 
treatment records and sought their assistance in obtaining 
these records (as noted above).  Also, and as noted above, 
the veteran and his representative were provided copies of 
the statement of the case issued in June 2002 which noted 
that no reply had been received to the request for new and 
material evidence that had been issued to them by the RO in 
March 2002.  The veteran also was notified by the RO in the 
statement of the case that certain identified private 
treatment records that previously had been requested by VA 
were unavailable (as will be noted below).  Finally, the 
veteran was notified by letter in September 2002 that his 
appeal had been certified to the Board.

VA also must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate his claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West Supp. 2002); 38 C.F.R. § 3.159 (2002).  Here, 
the RO obtained the veteran's available service medical 
records and VA outpatient treatment records (as noted above).  
In March 2002, VA obtained copies of the veteran's private 
outpatient treatment records from Dr. J.M.M., Callowhill 
Medical Associates, Reading, PA (hereinafter, "Callowhill 
Medical Associates").  It is noted that VA was informed by 
Dr. Z.M., Wyomissing, PA (hereinafter, "Dr. Z.M."), in 
April 2002 that there were no treatment records available for 
the veteran because they had been destroyed.  

Therefore, the requirements of the VCAA have been met by the 
RO to the extent possible, and there would be no possible 
benefit in remanding this case to the RO for consideration of 
the VCAA's requirements in the first instance.  See Soyini v. 
Derwinski, 1 Vet.App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet.App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal without 
prior referral to the RO for consideration of the VCAA's 
requirements poses no harm or prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet.App. 384 (1993).  Additionally, the 
Board's consideration of VCAA regulations in the first 
instance is not prejudicial to the appellant because the 
provisions of 38 C.F.R. § 3.159 (2002) merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA. 

The veteran's original claim of entitlement to service 
connection for a back disability was adjudicated by the RO in 
a December 1979 rating decision that, among other things, 
denied this claim.  Although the veteran filed a timely 
notice of disagreement in April 1980 and was issued a 
statement of the case in May 1980, he did not perfect his 
appeal.  Hence, the decision is final.  See 38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2002); 38 C.F.R. § 3.104(a), 
20.302, 20.1103 (2002).

The veteran filed a request to reopen his claim in July 2001 
which was adjudicated by rating decision issued in October 
2001 (as noted above).  The RO concluded in this rating 
decision that no new and material evidence had been submitted 
showing either that a back disability had been incurred in or 
aggravated by service or any continuity of treatment since 
separation from service.  The veteran perfected his appeal of 
this decision in December 2001.

Final decisions are not subject to revision on the same 
factual basis.  If, however, "new and material" evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 2002).

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (2001); Hodge v. 
West, 155 F.3d 1356 (Fed.Cir. 1998); Evans v. Brown, 9 
Vet.App. 273 (1996).

Furthermore, the United States Court of Appeals for Veterans' 
Claims has stated that, in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  See Kutscherousky v. West, 12 
Vet.App. 369, 371 (1999) (per curiam) ("presumption of 
credibility" doctrine, as articulated in Evans, supra, 
remains binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis or, in this case, 
since the Board decision in December 1979.  See Hickson v. 
West, 12 Vet.App. 247, 251 (1999).

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2002).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).  In 
addition, service connection may also be warranted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

The Board notes that the veteran is competent to provide lay 
statements as to the features or symptoms of an injury or 
illness.  See Falzone v. Brown, 8 Vet.App. 398, 405 (1995); 
Layno v. Brown, 6 Vet.App. 465 (1994).  However, when the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Therefore, as the veteran lacks such training and knowledge, 
he is not competent to render an opinion regarding the 
diagnosis or onset of his back disability.

The veteran also is competent to provide lay statements as to 
the sequence of events that led to the injury he purports to 
have sustained during service.  See Falzone and Layno, both 
supra.  In this regard, the veteran maintains that he 
initially injured his back while moving furniture in service 
and that his current back problems began with this in-service 
injury.  Service medical entries that were of record at the 
time of the original rating decision in December 1979 
indicate that the veteran was treated for complaints of low 
back pain on multiple occasions while in service, although 
the RO concluded that the veteran's back pain was acute, 
transitory, treated, and cured.  Although, as noted above, 
the veteran is not competent to render an opinion regarding 
the diagnosis or onset of his back disability, see Espiritu, 
supra, his continuing complaints of back pain during and 
after active service constitute competent lay evidence 
tending to show a continuity of symptomatology following 
service.  See Falzone and Layno, both supra.  Accordingly, 
such evidence can serve as a basis for reopening the 
veteran's claim of entitlement to service connection for a 
back disability.

As relevant to this claim, the newly considered evidence 
includes VA treatment records, private treatment records from 
Callowhill Medical Associates, x-rays of the veteran's 
lumbosacral spine from St. Joseph Medical Center, Reading, PA 
(hereinafter, "St. Joseph"), and his lay statements.

In a statement submitted to the RO in June 1981, the veteran 
stated that the material evidence that had been requested 
previously was in his medical records and asked that these 
records be reviewed.  A review of these records shows that 
the veteran was treated for consistent complaints of back 
pain on multiple occasions following separation from service, 
including a hospitalization at the VA Medical Center, 
Coatesville, PA, in April and May 1979, and was diagnosed 
with acute lumbosacral sprain while hospitalized in April 
1978.  It is noted that these records were reviewed by the RO 
in its original rating decision issued in December 1979.  

On a VA Form 21-6789 dated in August 2001, it was noted that 
the veteran's VA outpatient treatment records from VAMC 
Lebanon were attached to this form and included in the claims 
folder.  A review of these records indicates that, on 
physical examination in July 2000, the veteran's spine was 
non-tender, without deformity or costovertebral tenderness.  
No pertinent assessment was provided at that time.  On 
examination in January 2001, it was noted that the veteran 
had experienced some back pain at a new job.  Objective 
examination revealed no back deformity, a scar in the lumbar 
area, and no tenderness.  The examiner's analysis was back 
pain.  Subsequent examination in June 2001 noted back pain on 
the veteran's problem list, but no pertinent physical 
findings, treatment, or diagnosis were provided at that time.

The veteran submitted a statement in November 2001 in which 
he described an in-service injury to his lower back as a 
result of heavy lifting.  He stated that, while moving 
furniture during service, he had experienced sharp pain in 
his lower back and had reported to sick call shortly 
afterward.

The veteran submitted another statement in April 2002, along 
with a VA Form 21-4142.  He noted on this form that he had 
been treated by Dr. Z.M. for "surgery" and by Dr. J.M.M. 
for "back," both in the late 1980's.  The veteran stated on 
this form that his back had been injured in service, it had 
never gotten better, and, in fact, it had slowly gotten worse 
after separation from service.  In the statement attached to 
the veteran's Form 21-4142, he described an in-service injury 
to his back as the beginning of his back problems.  The 
veteran again stated that, while moving furniture during 
service, he felt a sharp pain and subsequently reported to 
sick call.  Finally, the veteran stated that, if an x-ray had 
been taken of his back at the time of his injury, it would 
have found a hair line fracture in his back and he had never 
had back trouble before his in-service injury.

A review of private outpatient treatment records from 
Callowhill Medical Associates shows that physical examination 
of the veteran in February, March, April, July, and August 
1999 all noted the veteran's continuing complaints of lower 
back pain that was often constant and ran down either 1 or 
both of his legs.  It was noted in February 1999 that the 
veteran had injured his back while playing basketball during 
the previous week, and the back pain that he experienced was 
worse on lifting when examined in March 1999.  Further, 
although physical examination in July 1999 showed a limited 
range of motion, subsequent physical examination in August 
1999 found a full range of motion.  There is also a notation 
on the July 1999 examination, indicative of other results 
obtained during physical examinations of the veteran at 
Callowhill Medical Associates in 1999, that states, "This is 
like usual back pain returning after lifting."  The 
examiners' impressions did not vary significantly from the 
impression of (mild) lumbosacral sprain provided in February 
1999, although the veteran's lumbosacral sprain was found to 
be work related on examination in July 1999.

Examinations of the veteran at Callowhill Medical Associates 
in January and April 2001 again noted the veteran's 
continuing complaints of back pain that shot down either 1 or 
both of his legs.  There were no pertinent physical 
examination results obtained at either of these examinations.  
The veteran was provided a certificate to return to work in 
January 2001 indicating that he had been unable to work for 3 
days due to a back injury.  The examiner's impression in 
January 2001 included, among other things, back pain and a 
history of back pain based on an injury at work and, in April 
2001, it included, among other things, a herniated disc.

X-rays of the veteran's lumbosacral spine obtained at St. 
Joseph in October 2001 demonstrated moderate disc space 
narrowing at disc L4-5 that had progressed since the 
veteran's previous x-rays in 1999, mild endplate degenerative 
changes from disc L2-3 through disc L5-S1, intact lumbar 
vertebral bodies, and no other abnormalities.  The 
radiologist's impressions were disc space narrowing at disc 
L4-5 and mild endplate degenerative changes.  

As noted above, VA was informed by Dr. Z.M. in April 2002 
that there were no treatment records available on the veteran 
because they had been destroyed after 7 years and the veteran 
and his representative were notified of the unavailability of 
these records by the June 2002 statement of the case.  It is 
unfortunate that the Board must proceed to an adjudication of 
the veteran's request to reopen this claim without the 
benefit of these treatment records.  However, given the 
favorable adjudication of the veteran's request, as will be 
noted below, the Board concludes that this action has not 
prejudiced the veteran and VA is not required to conduct 
additional development in order to obtain these records.

On his Form 9, filed in September 2002, the veteran stated 
that VA had not researched log books at the dispensary 
located in Quantico, Virginia, which was his first duty 
station and this facility would have all the facts relating 
to his back disability.

Upon a review of the newly considered evidence, the Board 
finds that new and material evidence has been received 
sufficient to reopen the veteran's claim of entitlement to 
service connection for a back disability.  Although the RO 
concluded in its December 1979 rating decision that the 
veteran's complaints of back pain were acute and transitory 
in nature, the Board notes that the veteran continued to 
receive treatment for back pain following separation from 
service and was diagnosed with acute lumbosacral strain as 
early as April 1978.  Significantly, the Board notes that the 
veteran consistently complained of back pain following 
separation from service and also provided consistent lay 
statements regarding the sequence of events that led to his 
in-service back injury.  See Falzone and Layno, both supra.  
Thus, this evidence is not only new, but is also material 
because it provides competent lay evidence that the veteran 
suffers from a back disability that could have had its onset 
in service.  Thus, this evidence is relevant and probative to 
the issue at hand and is so significant that it must be 
considered in order to fairly decide the merits of this 
claim.  See 38 C.F.R. § 3.156 (2001).  

Having determined that new and material evidence has been 
added to the record, the veteran's previously denied claim of 
service connection for a back disability is reopened.  See 
38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156(a) (2001).



ORDER

New and material evidence having been submitted on the issue 
of entitlement to service connection for a back disability, 
this claim is reopened.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

